20-612
     Singh v. Garland
                                                                             BIA
                                                                       Douchy, IJ
                                                                     A208 200 734
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 23rd day of June, two thousand twenty-two.
 5
 6   PRESENT:
 7            GUIDO CALABRESI,
 8            RAYMOND J. LOHIER, JR.,
 9            EUNICE C. LEE,
10                 Circuit Judges.
11   _____________________________________
12
13   GURINDERJIT SINGH,
14            Petitioner,
15
16                      v.                                  20-612
17                                                          NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                    Deepti Vithal, Richmond Hill, NY.
24
25   FOR RESPONDENT:                    Jeffrey Bossert Clark, Acting
26                                      Assistant Attorney General; John
27                                      S. Hogan, Assistant Director, Todd
28                                      J. Cochran, Trial Attorney, Office
 1                                   of Immigration Litigation, United
 2                                   States Department of Justice,
 3                                   Washington, DC.

 4          UPON DUE CONSIDERATION of this petition for review of a

 5   Board of Immigration Appeals (“BIA”) decision, it is hereby

 6   ORDERED, ADJUDGED, AND DECREED that the petition for review

 7   is DENIED.

 8          Petitioner Gurinderjit Singh, a native and citizen of

 9   India, seeks review of a January 21, 2020 decision of the BIA

10   affirming an April 19, 2018 decision of an Immigration Judge

11   (“IJ”), which denied asylum, withholding of removal, and

12   protection under the Convention Against Torture (“CAT”).           In

13   re Gurinderjit Singh, No. A208 200 734 (B.I.A. Jan. 21, 2020),

14   aff’g No. A208 200 734 (Immigr. Ct. N.Y.C.Apr. 19, 2018).          We

15   assume the parties’ familiarity with the underlying facts and

16   procedural history.

17          We review the decision of the IJ as supplemented by the

18   BIA.     See Yan Chen v. Gonzales, 417 F.3d 268, 271 (2d Cir.

19   2005).       The   applicable    standards   of   review   are   well

20   established.         See   8 U.S.C.      § 1252(b)(4)(B)     (“[T]he

21   administrative findings of fact are conclusive unless any

22   reasonable adjudicator would be compelled to conclude to the

23   contrary.”); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d
                                 2
 1   Cir.    2009)     (reviewing     factual      findings       for   substantial

 2   evidence and questions of law and application of law to facts

 3   de novo); see also Gjerjaj v. Holder, 691 F.3d 288, 292 (2d

 4   Cir. 2012) (“We review de novo questions of law, including

 5   constitutional claims.”).

 6          As an initial matter, we reject Singh’s argument that

 7   the    IJ   deprived     him    of    due    process    by    admitting    and

8    considering country conditions evidence submitted by the

9    Department of Homeland Security (“DHS”) on the day of the

10   hearing.     Singh has not shown that he was deprived of a full

11   and fair hearing or that he suffered prejudice because of the

12   timing of the evidentiary submission.                    See Debeatham v.

13   Holder,     602   F.3d   481,    486    (2d    Cir.     2010)(holding     that

14   petitioner had to show “that the outcome of his removal

15   proceedings would have been . . . different” but for the

16   alleged due process violation); Garcia-Villeda v. Mukasey,

17   531 F.3d 141, 149 (2d Cir. 2008) (requiring petitioner to

18   show prejudice to state a due process claim); Li Hua Lin v.

19   U.S. Dep’t of Just., 453 F.3d 99, 104 (2d Cir. 2006)(requiring

20   petitioner to show she was deprived of “a full and fair

21   opportunity       to   present       [her]    claims”    (quotation       marks


                                             3
 1   omitted)).      Singh’s attorney was provided an opportunity to

 2   review DHS’s evidence and respond in her closing argument,

 3   and Singh has not shown what other arguments or evidence he

 4   would have raised if afforded more time.           See Debeatham, 602

 5   F.3d at 486.

 6       Moreover, we find no error in the agency’s determination

 7   that the record established that Singh could safely relocate

 8   within India.     Where, as here, the agency concludes that an

 9   asylum applicant suffered past persecution, the applicant is

10   entitled to a presumption of a well-founded fear of future

11   persecution.      8 C.F.R. § 1208.13(b)(1).*           The burden then

12   shifts    to     DHS     to     rebut    that   presumption.            Id.

13   § 1208.13(b)(1)(ii).          DHS may rebut the presumption if it

14   establishes by a preponderance of the evidence that the

15   applicant can “avoid future persecution by relocating to

16   another   part    of   the    applicant’s    country     of   nationality

17   . . . ,   and    under    all    the    circumstances,    it    would   be

18   reasonable to expect the applicant to do so.”                   8 C.F.R.

19   § 1208.13(b)(1)(i)(B), (ii); see also Surinder Singh v. BIA,




     * Citations to the regulations are to the version in effect
     at the time of the agency’s decisions.
                                   4
 1   435 F.3d 216, 219 (2d Cir. 2006) (“Asylum in the United States

 2   is not available to obviate re-location to sanctuary in one’s

 3   own country.”).           The IJ considers, among other relevant

 4   factors, “whether the applicant would face other serious harm

 5   in the place of suggested relocation; any ongoing civil strife

 6   within the country; administrative, economic, or judicial

 7   infrastructure;         geographical       limitations;     and   social    and

 8   cultural constraints, such as age, gender, health, and social

 9   and familial ties.”            8 C.F.R. § 1208.13(b)(3).             When the

10   alleged        persecutor      is   the     government      itself     or   an

11   organization or group that is government-sponsored, it is

12   presumed that internal relocation would not be reasonable.

13   Id. § 1208.13(b)(3)(ii).

14        As an initial matter, here the agency properly determined

15   that Singh was not persecuted by the government, so there is

16   no   presumption        that   relocation     would   not   be    reasonable.

17   Jagdeep Singh v. Garland, 11 F.4th 106, 115 (2d Cir. 2021)

18   (“An applicant’s allegation that he was persecuted by members

19   of a political party—even one that is in power nationally or,

20   as Singh alleges of the Akali Dal Badal, is aligned with a

21   party     in    power    nationally—does       not    establish      that   the


                                            5
 1   applicant was persecuted by the government.”).

 2       Second,     the       agency     properly    determined         that   DHS

 3   demonstrated Singh could safely relocate within India.                     DHS

 4   submitted a 2017 report by the Law Library of Congress, which

 5   indicates that “[t]here appear to be no legal obstacles for

 6   members of the Sikh faith to relocate to other areas of

 7   India.”   Certified Administrative Record at 204.                   According

 8   to the report, “[o]nly hard-core militants appear to be of

9    interest to central Indian authorities” and “holding pro-

10   Khalistani    views      would     not   make   someone   a    high-profile

11   militant.”    Id.     The Law Library report notes that, according

12   to a 2001 census, approximately 5 million of the 19 million

13   Sikhs in India live outside of Punjab, id. at 205, and

14   “members of the Sikh religion are able to practice their faith

15   without restriction in all states of India,” id. at 207.                   The

16   report further notes that only high-profile militants are at

17   risk of harm.       Id. at 208–09.

18       Third, the agency properly determined that it would be

19   reasonable for Singh to relocate given his education and work

20   experience    as     a    computer       techinician.         See    8 C.F.R.

21   § 1208.13(b)(3).         Accordingly, this record “does not compel


                                              6
 1   the   conclusion    that   internal     relocation         would    not   avert

 2   future persecution.”       Jagdeep Singh, 11 F.4th at 116.                 The

 3   agency’s    finding   that    Singh         could    safely    relocate      is

 4   dispositive    of   asylum,   withholding           of   removal,    and   CAT

 5   relief.    See Lecaj v. Holder, 616 F.3d 111, 119–20 (2d Cir.

 6   2010) (holding that where record does not demonstrate chance

 7   of persecution required for asylum, it “necessarily fails to

 8   demonstrate”   the    likelihood       of    harm    for    withholding     of

 9   removal and CAT relief).

10         For the foregoing reasons, the petition for review is

11   DENIED.    All pending motions and applications are DENIED and

12   stays VACATED.

13                                   FOR THE COURT:
14                                   Catherine O’Hagan Wolfe,
15                                   Clerk of Court




                                        7